         Case 1:19-cv-04074-VEC Document 205 Filed 05/28/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                               Plaintiff,           C.A. No 1:19-cv-04074-VEC
 v.
                                                    Hon. Valerie E. Caproni
 ONECOIN LTD.; RUJA IGNATOVA;
 SEBASTIAN GREENWOOD; MARK                          CLASS ACTION
 SCOTT; DAVID PIKE; NICOLE J.
 HUESMANN; GILBERT ARMENTA; and
 THE BANK OF NEW YORK MELLON,

                               Defendants.

  [PROPOSED] DEFAULT JUDGMENT AGAINST DEFENDANTS ONECOIN LTD.,
               RUJA IGNATOVA, AND GILBERT ARMENTA


        WHEREAS Plaintiffs commenced this Action on May 7, 2019;

        WHEREAS Plaintiffs filed their First Amended Complaint (the “FAC”) on August 2,

2019;

        WHEREAS Plaintiffs served Defendants OneCoin and Ignatova with their summonses

and the FAC on February 3, 2020;

        WHEREAS Plaintiffs filed their Second Amended Complaint (the “SAC”) on September

25, 2020;

        WHEREAS the SAC asserts the same or fewer claims against Defendants OneCoin and

Ignatova as the FAC, and so service of the SAC on Defendants OneCoin and Ignatova is not

necessary under Federal Rule of Civil Procedure 5(a)(2);

        WHEREAS Plaintiffs served Defendant Gilbert Armenta with his Summons and the SAC

on November 2, 2020;


                                              -1-
         Case 1:19-cv-04074-VEC Document 205 Filed 05/28/21 Page 2 of 3




       WHEREAS Defendants OneCoin, Ignatova, and Armenta have failed to appear through

counsel or otherwise respond to the claims asserted against them;

       NOW, on the motion of Plaintiffs, it is hereby:

       ORDERED, ADJUDGED, AND DECREED that Plaintiffs have judgment against

Defendants OneCoin, Ignatova, and Armenta follows:

       1.      Defendant OneCoin is found liable for its violations of Section 20(a) of the

Exchange Act, Fraud, Fraudulent Misrepresentation, Negligent Misrepresentation, Breach of

Contract, Conversion and Civil Conspiracy;

       2.      Defendant Ignatova is found liable for her violations of Section 10(b) of the

Securities and Exchange Act of 1934 and SEC Rule 10b-5(a)-(c), Section 20(a) of the Exchange

Act, Fraud, Fraudulent Misrepresentation, Negligent Misrepresentation, Conversion, and Civil

Conspiracy;

       3.      Defendant Armenta is found liable for his violations of Aiding and Abetting Fraud,

Unjust Enrichment, and Civil Conspiracy;

       4.      Plaintiffs retain the right to seek default judgment against Defendants OneCoin,

Ignatova, and Armenta on behalf of a class in a renewed motion for default judgment, should a

class become certified in this Action; and

       5.      Because default judgment is applicable to fewer than all Defendants in this Action,

and because a class has not yet been certified in this Action, the Court will order default judgment

on the issue of damages following a renewed motion for default judgment following certification

of a class in this Action, should a class become certified.

       SO ORDERED.




                                                -2-
       Case 1:19-cv-04074-VEC Document 205 Filed 05/28/21 Page 3 of 3




Dated: ___________________
       New York, New York
                                              ______________________________
                                              Valerie E. Caproni
                                              United States District Judge




                                    -3-
